44 F.3d 1031
310 U.S.App.D.C. 142
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Willie HOUCHENS, Petitioner,v.WASHINGTON METROPOLITAN AREA TRANSIT AUTHORITY, andDirector, Office of Workers' CompensationPrograms, United States Department ofLabor, Respondents.
No. 92-1653.
United States Court of Appeals, District of Columbia Circuit.
Dec. 7, 1994.

Before:  GINSBURG, SENTELLE and ROGERS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This petition for review was considered on the record from the Benefits Review Board and on the briefs filed by the parties.  The court has determined that there is no need for an opinion.  See D.C.Cir. Rule 36(b).  It is


2
ORDERED AND ADJUDGED that the petition for review be denied.  The Board correctly concluded that there is substantial evidence in the record to support the administrative law judge's findings.  Houchens fails to allege facts sufficient to establish that he was disabled from performing his job as a station attendant.  The medical evidence submitted by Houchens fails to relate his physical impairment to the duties required of him as a station attendant and, therefore, does not establish disability.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 41.